Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/ 130(a) declaration, see pages 14-15, filed 04/22/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. as being unpatentable over Chien (US 2016/0170118 A1) in view of Lavrentovich (US 2016/0033806 A1) has been withdrawn due to 130(a) declaration overcoming Chien. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowed. The closest prior art, Lee et al. (US 2013/056680 A1) fails to teach a bimesogen-doped and polymer-stabilized liquid crystal cell comprising two glass substrates, each said substrate having electrically conductive material thereon with a liquid crystal composition contained therebetween; wherein nematic liquid crystals are calamitic and bimesogen; and wherein the liquid crystal cell comprises an ultraviolet light curing agent as instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722